Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sungyeop Chung on 07/29/21.
The application has been amended as follows: 

	The following claim listing replaces all previous versions:


--1.	(CURRENTLY AMENDED) A connector assembly for hose connection of a hot water mat, comprising: 
a plurality of sockets connected to a plurality of hoses through which hot water is supplied and returned, and formed in a detachable structure; 
clips provided outside the plurality of sockets with a clearance to support the plurality of sockets so as to have a degree of freedom;
a plurality of plugs formed in an integrated structure and connected to the plurality of hoses through which the hot water is supplied and returned are detachably inserted into and assembled to the plurality of sockets; and 

wherein when the plurality of sockets and the plurality of plugs are assembled to each other, the plurality of sockets connected to the plurality of plugs are displaced in a direction parallel to the plurality of plugs due to the degree of freedom and assembled in an aligned state, and the entire area of the sealing members is pressed to the inner surfaces of the plurality of sockets to a uniform degree to prevent leakage, 
wherein the clips include an upper clip provided along a circumference of an upper outer surface of the plurality of sockets and a lower clip provided along a circumference of a lower outer surface of the plurality of sockets and coupled to the upper clip.

2.	(CANCELLED) 

3.	(CURRENTLY AMENDED) The connector assembly of claim 1, wherein an upper support groove is formed in the upper clip and supports the upper outer surface of the plurality of sockets with a clearance, and 
a lower support groove is formed in the lower clip and supports the lower outer surface of the plurality of sockets with a clearance.

4.	(CURRENTLY AMENDED) The connector assembly of claim 1, wherein a support protrusion is formed on an outer surface of the plurality of sockets, and
a support groove, into which the support protrusion is inserted with a clearance, is formed in the clips.

5.	(CURRENTLY AMENDED) The connector assembly of claim 1, further comprising an upper cover configured to cover the upper clip and an upper portion of the socket, and 
a lower cover configured to cover the lower clip and a lower portion of the socket, and coupled to the upper cover.

6.	(PREVIOUSLY PRESENTED) The connector assembly of claim 5, wherein one side portion of the plurality of sockets is mounted on an inner surface of a hole formed in one side portion of the lower cover with a clearance.
 
7.	(ORIGINAL) The connector assembly of claim 5, wherein a first attachable/detachable groove and a first attachable/detachable protrusion, which are detachably formed on the upper clip and the upper cover at positions corresponding to each other, are inserted into and coupled to each other.
 
8.	(ORIGINAL) The connector assembly of claim 5, wherein a second attachable/detachable groove and a second attachable/detachable protrusion, which are detachably formed on the lower clip and the lower cover at positions corresponding to each other, are inserted into and coupled to each other.
 
9.	(PREVIOUSLY PRESENTED) The connector assembly of claim 1, further comprising a separating and coupling device which is held by the plurality of plugs when the plurality of sockets and the plurality of plugs are assembled to each other and releases the holding state with the plurality of plugs when the plurality of sockets and the plurality of plugs are separated from each other.
 
10.	(PREVIOUSLY PRESENTED) The connector assembly of claim 9, wherein the separating and coupling device includes a pushing portion, and a locking portion extending from the pushing portion, provided to be lifted or lowered through the plurality of sockets, and formed with a hole through which one side portion of the plurality of plugs passes. 

11.	(PREVIOUSLY PRESENTED) The connector assembly of claim 10, wherein the locking portion is inserted into a guide groove, which is formed in the plurality of sockets, with a clearance so that the plurality of sockets are supported with a degree of freedom.
 

when the pushing portion is moved downward, the lower end portion of the locking portion is moved to an outside of the holding groove so that the plurality of sockets and the plurality of plugs are in a detachable state.
 
13.	(ORIGINAL) The connector assembly of claim 12, wherein the pushing portion is supported by an elastic member so as to receive an elastic force in an upward direction, and 
a step is formed in the pushing portion to limit an upward movement range of the pushing portion while moving upward by being held by a holding protrusion formed in the guide groove formed at one side of the sockets.
 
14.	(ORIGINAL) The connector assembly of claim 13, wherein the pushing portion is supported by the elastic member so as to receive the elastic force in the upward direction, and
the pushing portion is held by the upper cover while moving upward so that the upward movement range of the pushing portion is limited.
 
15.	(ORIGINAL) The connector assembly of claim 13, wherein an inclined surface is formed on the lower end portion of the locking portion, and when the sockets and the plugs are assembled to each other, the outer surface of the plug is moved along the inclined surface and the lower end portion of the locking portion is moved upward by the elastic force of the elastic member and held by the holding groove.
 
16.	(CANCELLED) --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679